Citation Nr: 1338441	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for malignant melanomas, to include as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 1989 and December 2001 to November 2003.  His military occupational specialty was in nuclear weapons.  He has also reported numerous periods of active duty for training (ACDUTRA) in the years from 2003 through 2008, but those dates have not been verified.  An attempt to obtain pertinent ACDUTRA dates will be made in the remand development requested below.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Also, it is noted that the RO separately addressed the Veteran's claim of service connection for basal cell carcinoma of the left forearm in an August 2010 rating decision.  Clearly, the Veteran submitted a timely notice of disagreement (NOD) in December 2010 with the RO's denial of the claim.  It is noted that at the April 2013 hearing, the claim was noted to be one of entitlement to service connection for malignant melanoma, without limitation to just the right shoulder as previously classified and testimony was provided regarding the right shoulder and precancerous skin lesions on the face.  Moreover, common medical knowledge is that basal cell carcinoma is a cancerous skin lesion.  Thus, the issue of entitlement to service connection for skin cancer of the left forearm is subsumed by the current claim and all aspects of the Veteran's skin cancer are considered in the following remand decision.  Moreover, as the development requested below pertains to all of the Veteran's skin cancers and no decision as to the Veteran's claim is being made until further evidentiary development is completed, there is no prejudice as to the Board's consideration of service connection for all skin cancers, to include on a direct basis and as secondary to ionizing radiation.  And, as indicated on the title page, the Veteran's claim has been reclassified as entitlement to service connection for malignant melanomas (plural), to include as due to active service on a direct basis or as secondary to ionizing radiation.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

In April 2013, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is contended that service connection is warranted for malignant melanomas, to include as secondary to exposure ionizing radiation.  Upon review of the claims file, the Board finds that further development is required to adjudicate the current claim.  

The Veteran's service treatment records (STRs) and service personnel records (SPRs) reflect that the Veteran was exposed to ionizing radiation during service in his work with nuclear weapons.  In support of his claim, the Veteran has testified as to his ongoing exposure to radiation in his work during service, to include for a period of time in Iraq.  Numerous photos of the Veteran in a protective suit in which he noted that he was working with chemicals, uranium, nuclear materials, and other "radioactive" materials have been included in the record.  At the April 2013 hearing, he also reported radiation exposure during periods of ACDUTRA from the years 2003 through 2008.  

A review of the STRs reveals no complaints, treatment, or diagnosis of malignant melanoma.  The Board notes that the current medical evidence of record reflects that the Veteran was diagnosed with basal cell carcinoma of the left forearm in January 2007 and with malignant melanoma of the right shoulder in December 2008.  He has also reported that he has undergone treatment for precancerous cells on his face.  


For all claims where radiation exposure during service is claimed and a radiogenic disease is diagnosed after service, 38 C.F.R. § 3.311 (2011) compels the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Health.  The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2012).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2012).  

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2012).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1) (2012).  This section provides two options: 

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing.  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(1) (2012).  


In this case, the claims file contains an August 2009 Army Dosimetry Center letter which indicates that the Veteran received a shallow dose to the skin of the extremity of 0.010 rem.  Moreover, it was noted that the Veteran had developed skin cancer at the age of approximately 51 and had no family history of skin cancer and did not smoke.  

In a September 2009 memorandum from the Director, Compensation and Pension Service regarding radiation review under the provisions of 3.311 (2012), the Veteran's inservice radiation exposure was noted, as was the Army Dosimetry Center estimate.  The memorandum was referred to the Under Secretary for Health who was asked to review the available records and prepare a radiation dose estimate based on all available methodologies.  Using this estimate, provide an opinion whether it was likely, unlikely, or as likely as not, that the Veteran's malignant melanoma resulted from exposure to ionizing radiation during service.  

In a January 12, 2010, memorandum from the Director, Radiation and Physical Exposures, on behalf of the Under Secretary, reviewed the dose assessment provided by the Army as well as medical evidence related to the diagnosis of melanoma.  It was noted that the evidence disclosed that the Veteran was exposed to radiation while performing duties as a nuclear weapons specialist.  His periods of service were noted.  The Interactive Radio Epidemieological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the melanoma.  The program calculated a 99th percentile value for the probability of causation of 0.00%.  Note that the probability of causation could actually be nonzero due to rounding off errors.  In view of this, the opinion was offered that it was unlikely that the Veteran's melanoma could be attributed to radiation exposure while in military service.  


In an Advisory Radiation Review dated January 20, 2010, the Director, Compensation and Pension Service, reviewed the medical opinion offered on behalf of the Under Secretary as well as the medical evidence of diagnosis of malignant melanoma.  It was specifically noted that the veteran received a shallow dose equivalent of 0.010 rem in a "single exposure to the skin of the left arm."  As a result of the medical opinion and following review of the evidence in its entirely, the opinion was rendered that there was no reasonable possibility that the malignant melanoma resulted from exposure to ionizing radiation in service.  

Of record are numerous medical treatise excerpts.  The information provided within includes that exposure to ionizing radiation from uranium causes immediate or delayed health effects, to include increased cancer risk.  It is also noted in one article that occupational exposure to radiation and some chemicals may increase the risk for melanoma.  It was further noted, however, that the evidence for this increased risk was not "very strong."  

At the April 2013 hearing, the Veteran testified as to his exposure to radiation and radioactive chemicals during service.  He also said that he continued to work with these materials during periods of ACDUTRA from 2003 through 2008 and that service connection might be warranted on a presumptive basis.  Moreover, the Veteran stated that the dose estimate of record was inaccurate in that he was exposed to ionizing radiation on an extended bases (every single day for weeks at a time) and not just on one occasion on his left arm.  In support of his claim, he pointed to the UDR-13 document (included in the claims file) that he submitted at the personal hearing.  He said that the UDR-13 is the primary dose measurement device that was used by the Army to record doses.  There is a maximum operating temperature of 12 degrees Fahrenheit.  He further explained that for his entire deployment, he operated well above 120 degrees.  So the equipment that was being used to record their doses was not accurate in that environment.  Therefore, the 0.01 REM for that single exposure was inaccurate.  He further added that it was clearly evident that he had multiple exposures and not a single exposure.  He argued that the 0.01 REM figure should not be used as the basis for any kind of a causation determination.  He requested that a separate dose estimate be obtained due to clear discrepancies as to his dose exposure.  

When necessary to reconcile a material difference between an estimate of a dose, from a credible source, submitted by or on behalf of a claimant, and dose data derived from official military records, the estimates and supporting documentation shall be referred to an independent expert, selected by the Director of the National Institutes of Health, who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim.  38 C.F.R. § 3.311(a)(3) (2012).  For purposes of this paragraph , the difference between the claimant's estimate and dose data derived from official military records shall ordinarily be considered material if one estimate is at least double the other estimate.  38 C.F.R. § 3.311(a)(3)(i) (2012).  A dose estimate shall be considered from a "credible source" if prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and if based on analysis of the facts and circumstances of the particular claim.  38 C.F.R. § 3.311(a)(3)(ii) (2012).  

Therefore, as the Veteran has indicated continuing exposure for a period of time during service (and submitted photos and an April 2010 statement by a fellow serviceman as to ongoing exposure to uranium rather than just one dose on one occasion) the Board finds that the issue of entitlement to service connection for malignant melanoma must be remanded so that the estimates and supporting documentation may be referred to an independent expert, selected by the Director of the National Institutes of Health, who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim.  38 C.F.R. § 3.311(a)(3) (2012).  

After a separate dose estimate has been prepared, this issue must be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2012).  The Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2012).  After referral, the Under Secretary for Benefits must then be asked to again determine the likelihood that the Veteran's claimed exposure to radiation in service resulted in the Veteran's malignant melanomas of the right shoulder and left forearm.  The Under Secretary for Benefits must specifically determine whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's malignant melanomas resulted from exposure to radiation in service or whether there is no reasonable possibility that the Veteran's melanomas resulted from radiation exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records regarding the Veteran's melanomas.  Any negative response(s) should be associated with the file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

2.  Request the Veteran's exact dates of ACDUTRA, INACDUTRA, and active duty, for the period from discharge from service in November 2003 through 2008 from the Department of the Army Reserves.  

3.  In accordance with 38 C.F.R. § 3.311(a)(3) (2012), refer the dose estimate of record as well as supporting evidence that such estimate is inaccurate to an independent expert selected by the Director of the National Institutes of Health.  This includes the UDR-13 document submitted by the Veteran which, he asserts, shows that his current dose estimate is inaccurate.  The independent expert should prepare a separate radiation dose estimate for consideration in the adjudication of the claim.  

4.  After the independent expert's opinion is obtained, resubmit this claim to the Undersecretary for Benefits with a direction that he obtain an advisory medical opinion from the Undersecretary for Health.  The Undersecretary for Health must consider all of the regulatory factors set forth in 38 C.F.R. § 3.311(e) (2012).  These are (1) the probable dose, in terms of dose, type, rate, and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation; (2) the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; (3) the Veteran's gender and pertinent family history; (4) the Veteran's age at the time of exposure; (5) the time lapse between exposure and onset of the disease; and (6) the extent to which exposure to radiation, or to other carcinogens, outside of service may have contributed to the development of the claim.  

To the extent that the Undersecretary for Health relies on the National Institute for Occupational Safety and Health (NIOSH) Interactive Radio Epidemiological Program (IRP), he or she must explain the algorithms used by that program, including a discussion of whether and how it accounts for the factors set forth in 38 C.F.R. § 3.311(e) (2012).  The Undersecretary for Health must also review the treatise evidence submitted by the Veteran and include a discussion of this evidence when preparing an opinion as to the likelihood that the Veteran's multiple skin melanomas were caused by in service radiation exposure.  Attention is directed to the Court's decision for factors to be included in the discussion.  

5.  After completion of the above development, the Veteran's claim for service connection for malignant melanoma should be readjudicated on a direct basis and as secondary to ionizing radiation exposure.  If additional ACDUTRA dates were verified, the RO should discuss such in addressing the current claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


